   EXHIBIT 10.6

LOGO [g194688ex10_6pg1.jpg]

   Agreement No.                           

 

 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is entered into by and between
Tekelec, a California corporation with its principal place of business located
at 5200 Paramount Parkway, Morrisville, NC 27560 (“Tekelec”), and Yusun (Susie)
Kim Riley, a resident of the State of Massachusetts (“Consultant”), and shall be
effective as of August 1, 2011 (the “Effective Date”).

RECITALS

A.        Subject to the terms and conditions set forth herein, Consultant is
willing to provide to Tekelec the services described herein.

B.        Subject to the terms and conditions set forth herein, Tekelec desires
to retain Consultant to provide the services described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tekelec and Consultant agree as follows:

CONSULTANCY.    Tekelec hereby retains Consultant, and Consultant hereby accepts
such retention, to perform certain Services (hereinafter defined) for Tekelec
upon the terms and subject to the conditions set forth herein.

DUTIES. Consultant’s primary duties and responsibilities under this Agreement
shall be those duties and responsibilities set forth on Exhibit A attached
hereto and incorporated herein by reference and such other duties and
responsibilities as may be agreed to in writing from time to time by Consultant
and Tekelec (collectively, the “Services”). Consultant agrees to perform such
Services diligently and to the best of her abilities and to make herself
available during the Term to perform such Services. Within thirty (30) days
following the end of each calendar month during the Term, Consultant shall
provide to Tekelec a statement setting forth in reasonable detail a description
of the Services performed by Consultant hereunder during the preceding calendar
month.

COMPENSATION.

1.1      For Services.    In consideration for Consultant’s performance of the
Services, Tekelec agrees to compensate Consultant at the rate and on the terms
set forth on Exhibit A attached hereto. Consultant shall not be entitled to
receive any compensation or benefits in connection with Consultant’s performance
of Services hereunder except as expressly provided in Exhibit A or in this
Article 3.

1.2      Expenses.    Tekelec shall reimburse Consultant for such actual and
reasonable out-of-pocket expenses (e.g., transportation, lodging. meals and
telecom expenses) that are directly incurred by Consultant in rendering Services
hereunder. All claims for expenses

 

- 1 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

shall be accompanied by receipts and documented in writing and subject to
approval in accordance with Tekelec’s standard procedures as such exist from
time to time. Tekelec agrees to reimburse Consultant for such expenses no later
than thirty (30) days after Tekelec’s receipt of an invoice together with
reasonable documentation evidencing such expenses.

1.3      Invoicing.    Except as otherwise provided for in Exhibit A, all
invoices shall be payable within thirty (30) days after Tekelec’s receipt of an
undisputed invoice from Consultant for Services performed, which invoices shall
be provided on a monthly basis and shall set forth the Days of Services
performed during the preceding month and a description in reasonable detail of
the Services performed.

Invoices should have a cover page containing the following items:

  —  

Consultant’s Letterhead / Logo with Address

  —  

Banking or Payment Remittance Information

  —  

Invoice Number and Date

  —  

Total Invoice Amount

  —  

Break-down of Expense Cost

  —  

Date(s) for Work Performed

  —  

Consultant Name(s)

All invoices shall be accompanied by receipts (as applicable), be documented in
writing in accordance with Tekelec’s then current procedures, and include the
following:

  —  

Legible receipts for expenses and allowable charges

  —  

Copy of flight itinerary with pricing if air travel is utilized

  —  

Completed Tekelec timesheet sent to manager

  —  

Tekelec manager approval for each included timesheet & documentation of
pre-approval for expenses

Any invoices missing the above items may be rejected and will require
re-submittal. Consultant must provide invoices to Tekelec within forty-five
(45) days after the completion of the applicable Services.

TERMINATION.

1.4      Term.    This Agreement shall commence as of the Effective Date and
continuing through 11 December 2011 (the “Term”) unless terminated in accordance
with this Article 4.

1.5      Termination for Breach.    Either party may terminate this Agreement
immediately if the other party materially breaches any provision of this
Agreement, and the breaching party has not cured such breach within thirty
(30) days of written notice of such breach.

1.6      Termination for Convenience.  Either party may terminate this Agreement
for her or its convenience and for any reason by providing the other party with
thirty (30) days written notice of termination pursuant to Article 11 below.

 

- 2 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

1.7      Return of Property.  Upon termination or expiration of this Agreement,
or earlier if Tekelec requests, Consultant shall return to Tekelec all Tekelec
property (including any property of Tekelec affiliates) in her possession or
under her custody or control, including both originals and copies whether in
paper or electronic form, and including but not limited to, all finance and
accounting records, corporate credit cards, automobiles, keys, and access cards,
call cards, cellular or mobile telephones, parking permits, computer hardware
(including but not limited to all personal computers, laptop computers, and
personal data assistants, and the contents therein, as well as any passwords or
codes needed to operate such equipment), computer software and programs, data,
diskettes, materials, papers, books, memoranda, correspondence, notes,
documents, records, lists, photographs, manuals, handbooks, notebooks, program
listings, flowcharts, policies, procedures, and Proprietary Information.

1.8      Survival. Upon the termination or expiration of this Agreement for any
reason, neither party shall have any further rights or obligations hereunder,
except that all obligations which by their construction or nature would
reasonably be understood to continue beyond the termination or expiration of
this Agreement shall survive such termination or expiration, including without
limitation, Articles 5, 9, and 10 of this Agreement. No termination or
expiration of this Agreement shall release either party from any obligation to
pay the other party any amounts which accrued prior to the date of termination
or expiration of this Agreement.

CONFIDENTIALITY.

1.9      Proprietary Information.    For purposes of this Agreement “Proprietary
Information” shall mean any and all information, trade secrets, technical data,
designs or know-how relating in any way to the business, operations, services or
products of Tekelec and disclosed by or on behalf of Tekelec to Consultant or of
which Consultant may obtain knowledge or gain access to as a result of
Consultant’s her retention by Tekelec hereunder, whether or not designated by or
on behalf of Tekelec hereunder as confidential or proprietary, including, but
not limited to, information, trade secrets, technical data, designs or know-how
relating to or consisting of marketing information, plans or strategies,
research, new products (in whole or in part), product development, inventions,
processes, specifications, formats, designs, drawings, diagrams, artwork, film,
tooling, dies, product samples, documentation, customer information, pricing
information, procedures, data, concepts, ideas and instructions of Tekelec.
Proprietary Information also includes any information of the types described
above which Tekelec obtains from another party and which Tekelec treats as
proprietary or designates as confidential, whether or not owned or developed by
Tekelec. Proprietary Information does not include any information, trade
secrets, technical data, designs or know-how which (i) is already in the
possession of Consultant at the time that such items are disclosed or furnished
by or on behalf of Tekelec to Consultant other than under the provisions of a
separate nondisclosure agreement, (ii) is developed by the Consultant
independently, without the use of any Proprietary Information of Tekelec, or
(iii) through no fault of Consultant, becomes publicly known from another source
that is under no obligation of confidentiality to the Tekelec. Consultant
understands and acknowledges that the Proprietary Information has been developed
or obtained by Tekelec through the investment of significant time, effort and
expense, and that the Proprietary Information provides Tekelec with a
significant competitive advantage in its business.

 

- 3 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

1.10    Limited Disclosure during Consultancy.    Notwithstanding the provisions
of Section 5.1 above, the parties agree that during the term of this Agreement,
neither party shall disclose to the other party any information that is
patentable, technology related or that constitutes trade secrets under
applicable law.

1.11    Use Limitations.    Consultant agrees not to use any Proprietary
Information for her own use or for any purpose whatsoever, except as necessary
solely in connection with the performance of Services for Tekelec under this
Agreement.

1.12    Non-Disclosure.    Consultant agrees to hold in strict confidence the
Proprietary Information and not to disclose the Proprietary Information to any
third parties, except such employees of Consultant who have a legitimate need to
know the Proprietary Information for the purpose of Consultant’s performance of
Services hereunder and who agree in writing to maintain the confidentiality of
the Proprietary Information and to not use such Proprietary Information except
for the limited purpose expressly authorized by this Agreement. Consultant
further agrees that it shall use such degree of care as is reasonable and
necessary to protect and safeguard the confidentiality of such Proprietary
Information and to prevent it from falling into the public domain or the
possession of unauthorized persons, and warrants that such degree of care is at
least equal to the degree of care that Consultant uses to protect and safeguard
its own highly confidential information. Should Consultant become aware of any
unauthorized disclosure, misappropriation or misuse by any person of any
Proprietary Information or of any breach of this Article 5, Consultant agrees to
promptly advise Tekelec in writing of such disclosure, misappropriation, misuse
or breach. The limitations contained in Sections 5.3 and 5.4 hereof shall apply
for two years from the termination date hereof.

1.13    Protection of Proprietary Information.    In the event that Consultant
is requested or required (in legal proceedings, governmental investigations or
other similar process) to disclose any of the Proprietary Information,
Consultant shall provide Tekelec with prompt written notice of any such request
or requirement so that Tekelec may have an opportunity to seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. If, in the absence of a protective order or other remedy or the
receipt of a written waiver from Tekelec, Consultant is nonetheless legally
compelled to disclose Proprietary Information to any tribunal or else stand
liable for contempt or suffer other censure or penalty, Consultant may, without
liability hereunder, disclose to such tribunal only that portion of the
Proprietary Information which Consultant is legally required to disclose.

1.14    Survival of Consultant’s Preexisting Obligations.    Consultant
understands that no provision of this Agreement, including this Article 5, in
any way limits or alters Consultant’s obligations under any prior written
agreements with Tekelec, including, without limitation, the Non-Competition and
Non-Solicitation Agreement entered into as of May 5, 2010 by the parties or the
Confidentiality, Intellectual Property, Non-Solicitation, and Non-Competition
Agreement dated May 5, 2010 by and between the parties.

1.15    Return of Materials.    Upon Tekelec’s request or upon the termination
or expiration of this Agreement for any reason, Consultant shall (i) cease using
the Proprietary Information; (ii) promptly return to Tekelec or destroy all
Proprietary Information furnished to Consultant, any notes, documents, extracts
or analyses which are based upon or derived from such Proprietary Information,
and all copies of the foregoing items; and (iii) certify in writing

 

- 4 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

that Consultant has complied with the obligations of this section.
Notwithstanding the return or destruction of the Proprietary Information or any
termination or expiration of this Agreement, Consultant will continue to be
bound by all of its obligations under this Article 5.

1.16    Injunctive Relief.    The parties specifically understand and agree
that, because of the unique nature of the Proprietary Information, Tekelec will
suffer immediate, irreparable harm in the event Consultant fails to comply with
any of its obligations under this Article 5, that monetary damages will be
inadequate to compensate Tekelec for such breach and that the Tekelec shall be
entitled to seek specific performance, temporary and permanent injunctive relief
and other equitable relief as a remedy for any such breach. Such remedies shall
not be deemed the exclusive remedies for a breach by Consultant of this
Article 5, but shall be in addition to all other remedies available to the
Tekelec at law or in equity.

NON-EXCLUSIVITY.    The parties agree that during the Term, Consultant will be
free to perform services to such other clients, persons, or companies as
Consultant in her reasonable discretion, may determine; provided that any such
other services do not interfere with Consultant’s ability to timely and
diligently perform the Services (as defined in Exhibit A) hereunder and do not
result in any breach of Section 5 (Confidentiality) or any other obligations
that Consultant may have to Tekelec.

CONSULTANT’S INTELLECTUAL PROPERTY.    The parties agree that any intellectual
property that Consultant may independently develop during the term of this
Agreement that is not subject to claims by Tekelec under any written agreements
existing between the parties, including, without limitation, those written
agreements referenced in Article 7 of the Employment Separation Agreement dated
June     , 2011 between the parties (the “Separation Agreement”), or subject to
claims by Tekelec under applicable law shall remain Consultant’s sole property
to which Tekelec has no right or claim.

EMPLOYEES AND SUBCONTRACTORS. Consultant agrees not subcontract any of the
Services hereunder without Tekelec’s express prior written consent, which
Tekelec may provide in its sole discretion. Any such consent that Tekelec
provides will be subject to Consultant taking all steps necessary or appropriate
to bind such subcontractors to the provisions of this Agreement and to insure
that none of such subcontractors takes or omits to take any actions which would
be a violation of this Agreement if such action or omission had been taken by
Consultant. Consultant agrees that it shall be liable for any breach of the
terms of this Agreement by any such subcontractor.

LIMITATION OF LIABILITY.

1.17    Limitation of Liabilities.    NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN OTHER THAN IN SECTION 5.3, 5.4, 10, or 12.4, UNDER NO
CIRCUMSTANCES WILL EITHER PARTY (INCLUDING ITS DIRECTORS, OFFICERS, EMPLOYEES OR
AFFILIATES) BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INCIDENTAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES, LOST PROFITS, BUSINESS, REVENUE, GOODWILL, OR
ANTICIPATED SAVINGS, OR THIRD PARTY CLAIMS, EVEN IF SUCH PARTY HAS BEEN INFORMED
OF THE POSSIBILITY OF SUCH DAMAGES OR CLAIMS OCCURRING.

 

- 5 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

1.18    Limitation of Damages.    NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH HEREIN OTHER THAN IN SECTION 5.3, 5.4, 10, or 12.4, UNDER NO CIRCUMSTANCES
WILL THE TOTAL LIABILITY OF EITHER PARTY (INCLUDING ITS DIRECTORS, OFFICERS,
EMPLOYEES AND AFFILIATES), WHETHER BASED ON AN ACTION OR CLAIM IN CONTRACT, TORT
(INCLUDING WITHOUT LIMITATION, NEGLIGENCE) OR OTHERWISE, ARISING OUT OF OR
RELATED IN ANY WAY TO THIS AGREEMENT EXCEED THE AMOUNT PAID OR PAYABLE BY
TEKELEC TO CONSULTANT UNDER THIS AGREEMENT.

INDEMNITY.    Consultant agrees to defend and indemnify Tekelec and hold Tekelec
harmless against all claims, lawsuits, liabilities, losses and damages, as a
result of claims in any form by any third party, arising directly out of
Consultant’s acts, omissions, representations, or misrepresentations that are
grossly negligent or constitute willful misconduct in connection with
Consultant’s provision of Services. Tekelec agrees to defend and indemnify
Consultant and hold Consultant harmless against all claims, lawsuits,
liabilities, losses, damages, costs and expenses (including reasonable attorney
and expert witness fees) (collectively “Claims”) as a result of claims in any
form by any third party, arising directly out of Tekelec’s acts, omissions,
representations, or misrepresentations (including Consultant’s acts on behalf of
Tekelec within the scope of the Agreement and at the direction of Tekelec that
are not negligent, grossly negligent, or that constitute willful misconduct) in
connection with Consultant’s provision of Services.

INDEPENDENT CONTRACTOR.    Consultant is not an agent or employee of Tekelec and
is not authorized to act on behalf of Tekelec, or to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
Tekelec or to bind Tekelec in any manner. This is a contract for services and
does not give rise to a contract of employment. This business relationship is
not one of master and servant. Consultant is responsible for its own tax
matters, tax reference number and annual accounts. Nothing contained herein
shall be deemed or construed as creating a joint venture or partnership between
Tekelec and Consultant. Further, it is not the intention of this Agreement or of
the parties hereto to confer a third party beneficiary right of action upon any
third party or entity whatsoever (including, without limitation, upon any
customer), and nothing set forth in this Agreement shall be construed so as to
confer upon any third party or entity other than the parties hereto a right of
action either under this Agreement or in any manner whatsoever.

MISCELLANEOUS.

1.19    Notices.  Except as expressly provided herein to the contrary, all
notices or communications required or permitted hereunder shall be in writing
and shall be deemed to have been given and received the earlier of (i) the date
the notice is delivered by one party to the other party personally, (ii) the
date the notice is delivered to the party’s address by a courier or delivery
service of recognized reputation (e.g., FedEx or DHL) which records delivery
dates, (iii) the date the notice is received by a party by facsimile
transmission, such receipt to be confirmed by a dated message completed
confirmation reflecting the facsimile number of the addressee, or (iv) three
(3) days after the notice is placed in the mail addressed to the other party at
the party’s address, properly stamped, certified or registered mail, return
receipt requested. A party’s address shall be as follows or such other address
as shall be specified in writing by a party to the other party in accordance
with the terms of this section:

 

- 6 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

If to Tekelec:

    Tekelec        Attention: Legal Department        5200 Paramount Parkway   
    Morrisville, NC 27560 USA        Fax: (919) 388-1416   

If to Consultant:

    Yusun (Susie) Kim Riley       

 

      

 

       Fax:   

 

  

1.20    Taxes.  Consultant is solely responsible for paying when due all
federal, state, and local income, withholding and other taxes payable or
incurred as a result of the compensation paid by Tekelec to Consultant under
this Agreement.

1.21    Legal Advice and Construction of Agreement.  Both parties hereto have
received independent legal advice with respect to, and neither has relied upon
the other (or its advisors) in, entering into this Agreement.

1.22    Entire Agreement.    This Agreement constitutes the entire understanding
and agreement between Tekelec and Consultant and supersedes any and all prior or
contemporaneous oral or written communications with respect to the subject
matter hereof except for the Separation Agreement, the written agreements
intended to survive referenced therein, (including, without limitation, the
Non-Competition and Non-Solicitation Agreement entered into as of May 5, 2010 by
and between the parties, the Confidentiality, Intellectual Property,
Non-Solicitation, and Non-Competition Agreement dated May 5, 2010 by and between
the parties) and the written agreements made in connection Tekelec’s acquisition
of Camiant, Inc. It is expressly understood and agreed that no employee, or
other representative of Tekelec has any authority to bind Tekelec with regard to
any statement, representation, warranty or other expression unless the same is
specifically set forth or incorporated by reference herein. It is expressly
understood and agreed that, there being no expectation to the contrary between
the parties hereto, no usage of trade or other regular practice or method of
dealing between the parties hereto shall be used to modify, interpret,
supplement or alter in any manner the terms of this Agreement or any part
hereof.

1.23    Amendment and Waiver.  This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written agreement executed
by an authorized representative of both parties hereto. No waiver of any
provision of this Agreement or any rights or obligations of either party
hereunder shall be effective, except pursuant to a written instrument signed by
the party or parties waiving compliance, and any such waiver shall be effective
only in the specific instance and for the specific purpose stated in such
writing.

1.24    Remedies.    Except as otherwise provided herein, no remedy made
available to either party hereto by any of the provisions of this Agreement is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity, by statute or otherwise.

 

- 7 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

1.25    Governing Law; Venue.  This Agreement and the rights and obligations of
the parties hereto shall be construed and enforced in accordance with and
governed by the laws of the state of North Carolina without regard to its rules
on choice of law. Any action or proceeding arising out of, relating to or
concerning this Agreement shall be filed in the state courts of Wake County,
North Carolina or in the U.S. District Court for the Eastern District of North
Carolina. The parties hereby waive the right to object to such location on the
basis of venue.

1.26    Compliance with Applicable Law.  Notwithstanding anything herein to the
contrary, Consultant shall comply with all applicable international, national,
state, regional and local laws and regulations, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 (“FCPA”) and the Export
Control Act, as each is amended from time to time, in performing the Services
and in any of its dealings with respect to Tekelec and Tekelec’s customers. The
FCPA prohibits, among other things, anyone acting on behalf of a US company from
offering anything of value to a government or government official, directly or
indirectly, for the purpose of obtaining business or favorable treatment.
Consultant acknowledges that a copy of the FCPA is located at
http://www.justice.gov/criminal/fraud/fcpa and that it has had an opportunity to
review and understands the provisions of the FCPA.

1.27    Force Majeure.  Neither party hereto shall be deemed to be in default of
or to have breached any provision of this Agreement as a result of any delay,
failure in performance or interruption of service resulting directly or
indirectly from any occurrence beyond such party’s reasonable control and not
caused by the negligence of the non-performing party, including without
limitation, acts of God, acts or orders of civil or military authorities, civil
disturbances, wars, strikes or other labor disputes, shortages of labor or
materials, fires, floods, earthquakes, epidemics, other natural catastrophes,
transportation contingencies, or shipper or supplier delay (a “Force Majeure
Event”), provided that the non-performing party gives prompt notice of such
Force Majeure Event to the other party and uses all commercially reasonable
efforts to minimize the consequences of such Force Majeure Event, and further
provided that, in the event any such delay, failure in performance or
interruption of service continues for a period of thirty (30) days, the party
other than the non-performing party shall be entitled to terminate this
Agreement upon written notice to the non-performing party.

1.28    Successors and Assigns.    Neither party shall assign or transfer this
Agreement or any interest herein (including, without limitation, rights and
duties of performance) and this Agreement may not be involuntarily assigned or
assigned by operation of law, without the prior written consent of the other
party., Any prohibited assignment or attempted assignment shall be null and
void. This Agreement shall be binding upon and inure to the benefit of each of
the parties hereto and their respective lawful successors and permitted assigns.

1.29    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original and which together shall constitute one and
the same instrument and each party intends that a facsimile of its signature
printed by a receiving fax machine or electronically scanned and transmitted
shall be regarded as an original signature.

 

- 8 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

1.30    Severability.    In the event that any provision hereof is found invalid
or unenforceable pursuant to judicial decree or decision, the remainder of this
Agreement shall remain valid and enforceable according to its terms.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

- 9 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

TEKELEC

By:

     

      /s/ Judith Barnett

Name:

     

      Judith Barnett

Title:

     

      VP Human Resources

Date:

     

      July 20, 2011

CONSULTANT

By:

     

      /s/ Yusun (Susie) Kim Riley

Name:

     

      Yusun (Susie) Kim Riley

Date:

     

      19th July 2011

 

- 10 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

EXHIBIT A

 

1.

Duties and Responsibilities of Consultant (Services):

Subject to her reasonable availability, Consultant shall provide information,
advice, assistance, and support to Tekelec with regard to matters reasonably
requested by the Chief Executive Officer of Tekelec supporting the transition of
duties with respect to her Chief Marketing Officer role or Tekelec’s policy
products. During the Term, Consultant shall work under the direction of, and
report to, the Chief Executive Officer of Tekelec or to such other person as the
Chief Executive Officer may from time to time designate.

 

2.

Compensation of Consultant:

 

  A.

For the Term:

Consultant shall be paid $2,000 for each Day of Services requested, if any, and
provided, and Consultant shall receive reasonable IT support from Tekelec in
connection with the provision of the Services.

 

  B.

“Day” shall be defined as any period of 8 hours during which services are
provided by Consultant whether provided continuously or in multiple segments. By
way of example, if Consultant is asked to perform a task that takes 3 continuous
hours, Consultant shall be paid for one Day. If she is asked to perform 2 tasks
that take 3 hours each within an 8 hour period, Consultant shall be paid for one
Day. If Tekelec asks Consultant to travel and such travel is required during
normal business hours, then the travel time will be considered as part of the
services rendered by the Consultant.

 

- 11 -

CONFIDENTIAL INFORMATION